Citation Nr: 0733876	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  95-38 308	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by hair loss, to include as due to undiagnosed 
illness.

2.  Entitlement to service connection for disability 
manifested by headaches, to include as due to undiagnosed 
illness.

3.  Entitlement to service connection for left ear 
disability, to include as due to undiagnosed illness.

4.  Entitlement to service connection for disability 
manifested by bilateral knee pain, to include as due to 
undiagnosed illness.

5.  Entitlement to service connection for disability 
manifested by sleep apnea, to include as due to undiagnosed 
illness.

6.  Entitlement to service connection for a total abdominal 
hysterectomy due to fibroid tumors, to include as due to 
undiagnosed illness.

7.  Entitlement to a compensable rating based upon multiple, 
noncompensable service-connected disabilities pursuant to 38 
C.F.R. § 3.324.

8.  Entitlement to a higher initial disability rating for 
cervical strain, currently rated as 10 percent disabling.

9.  Entitlement to a compensable initial disability rating 
for residuals of a fracture of the right fifth metatarsal.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from May to September 1981 
and from September 1990 to December 1991.  During the latter 
period, she served in the Persian Gulf.  The veteran has also 
served in the United States Army Reserves, to include periods 
of active duty for training (ACDUTRA) in 1991, 1992, 1994, 
1995, and 1996.  The Department of the Army ordered her to 
report for active duty as a member of her Reserve Component 
unit in January 2003, and it appears from the record that she 
remains on active duty to this date. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from two separate Department of Veterans 
Affairs (VA) Regional Office (RO) rating decisions, in August 
1995, from the Nashville, Tennessee, RO, and in December 
1997, from the New Orleans, Louisiana, RO.  The latter VA 
office is the most recent RO to have had jurisdiction.  

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in November 
2000.  A transcript of the hearing is associated with the 
claims files. 

The Board remanded the veteran's case in July 2000, February 
2001, and December 2003.

The record raises the issues of entitlement to service 
connection for both post-traumatic stress disorder and 
depression.  These issues, however, are not currently 
developed or certified for appellate review.  Accordingly, 
they are referred to the RO for appropriate consideration.


REMAND

The Board's December 2003 remand noted that the veteran was 
currently serving a period of active duty that began in 
January 2003 and was scheduled to end in January 2004.  Upon 
her release, the Board's remand directed, all service medical 
records associated with such additional duty period(s) were 
to be associated with the claims files and considered in 
connection with the veteran's current appeal.  The veteran, 
however, remains on active duty up to the present time, 
according to written statements on file from her and her 
representative.  The AMC has procured service records, mostly 
numerous Army medical records, documenting her reported duty 
status.  In sum, the evidence of record compels the inference 
that the veteran very likely has not yet been released from 
active duty.  This notwithstanding, the AMC failed to verify 
her discharge from service and proceeded to readjudicate her 
case, whereupon it returned the appeal to the Board.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The RO or the AMC must place in abeyance its adjudication of 
all issues hereby remanded until the veteran's discharge from 
service.  The veteran's exact additional period(s) of active 
duty from January 2003 on must be verified in writing.  The 
RO or the AMC should procure all service medical records up 
to the time of separation from service before seeking any VA 
medical opinion as to any disorder on appeal.

The Board last remanded this case in 2003 to develop the 
veteran's appeal, and what follows largely reiterates the 
development sought at the time, which, as noted above, will 
necessarily remain incomplete until the veteran is actually 
released from military service. 

In connection with her personal hearing and as shown in 
outpatient records dated subsequent to the last VA 
examination, the veteran has indicated increasing neck pain, 
with radiation into her shoulders.  Additionally, testing and 
examination have revealed spondylosis at C3 to C6, and 
evidence of cervical radiculopathy, suggesting that 
consideration of the rating criteria relevant to 
intervertebral disc syndrome may be in order.  In any case, 
the last VA examination to determine the degree of severity 
of the veteran's cervical spine disability was conducted in 
October 1997, and a more contemporary examination of the 
cervical spine is needed to properly assess the current 
nature and severity of the service-connected cervical spine 
disability.  

The veteran has also alleged an increase in her right foot 
symptomatology and has not been afforded a VA examination of 
that disability since October 1997.  A current examination 
pertinent to that disability is therefore warranted.

The Board also finds that additional development is warranted 
with respect to the veteran's appeal in that she has 
indicated that additional records are available from 
physicians associated with the Bone and Joint Clinic of Baton 
Rouge, Louisiana.  She should be contacted so as to obtain 
the necessary release(s) and to associate such records with 
the claims files.

The Board also notes that the evidence of record includes 
findings that appear to associate headaches with menstrual 
problems, tension, psychiatric diagnoses, and cervical spine 
symptoms.  Also, the veteran's knee problems have been 
characterized as arthralgia, but no etiologic opinion has 
been offered.  Based on the veteran's lay assertion of 
continued headaches and joint pains since service, along with 
medical evidence of continuing headaches and knee problems, 
VA medical opinions as to the onset and etiology of such 
problems would be useful in this case.

Additionally, at the time of her November 2000 hearing, the 
veteran reported that she experiences ringing in her ears; a 
symptom that she states started during her active service and 
has continued since that time.  Examination would be useful 
to determine the existence of a disability characterized by 
ringing in the ears.  Finally, although the claims files 
contain both in-service and post-service evidence relevant to 
the veteran's varied gynecologic complaints, there is no 
etiologic opinion as to whether fibroid tumors leading to a 
hysterectomy were first manifested during service or are 
otherwise related to the gynecologic complaints documented 
during the veteran's prior active service period.  As such, 
an opinion pertinent to that issue would also be useful.

Accordingly, this case is REMANDED to the RO or the AMC for 
the following actions:

1.  The RO or the AMC should obtain 
verification of the veteran's most recent 
service period dates, and, upon her 
release, secure service medical records 
from such period through official 
channels.

2.  The RO or the AMC should send the 
veteran a letter requesting her to submit 
any pertinent evidence in her possession 
and any outstanding medical records 
pertaining to treatment or evaluation of 
any of the disabilities at issue or to 
provide the identifying information and 
any authorization necessary for VA to 
obtain the medical records on her behalf.  
In particular, the RO or the AMC should 
again request the veteran to provide the 
appropriate identifying information and 
release forms such that any additional 
records from the Bone and Joint Clinic of 
Baton Rouge, Louisiana, may be obtained.  

3.  The RO or the AMC should attempt to 
obtain all pertinent evidence identified 
but not provided by the veteran.  If the 
RO or the AMC is unsuccessful in 
obtaining any pertinent evidence 
identified by the veteran, the RO or the 
AMC should so inform the veteran and her 
representative, and request them to 
provide the outstanding evidence.

4.  After the above has been completed, 
the veteran should be scheduled for a VA 
examination by a physician with 
appropriate expertise to determine the 
current residuals of injury to the 
veteran's cervical spine and the 
functional impairment resulting from 
those residuals.  The examiner must 
review the claims folders, to include 
evidence received in connection with the 
above requests.  Consideration of such 
should be reflected in the completed 
examination report.  

The examiner should describe all 
symptomatology due to the veteran's 
service-connected cervical spine 
disability.  Any indicated studies, 
including an X-ray study and range 
of motion testing in degrees, should 
be performed.  

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion 
of motion accompanied by pain.  The 
physician should be requested to 
identify any objective evidence of 
pain and to assess the extent of any 
pain.  

Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability 
should be assessed in terms of 
additional degrees of limitation of 
motion.  If this is not feasible, 
the examiner should so state.  

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the examiner should so state.  

The examiner should specifically 
identify any evidence of neuropathy 
due to the service-connected 
disability, to include reflex 
changes, characteristic pain, and 
muscle spasm.  If muscle spasm or 
guarding is present, the examiner 
should state whether it is severe 
enough to result in an abnormal gait 
or abnormal spinal contour.  Any 
functional impairment of the upper 
extremities due to the disc disease 
should be identified, and the 
examiner should assess the frequency 
and duration of any episodes of 
intervertebral disc syndrome 
disability, and in particular should 
assess the frequency and duration of 
any episodes of acute signs and 
symptoms of intervertebral disc 
syndrome that require bed rest 
prescribed by a physician and 
treatment by a physician.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected cervical 
spine disability on her ability to 
work.  

The rationale for all opinions expressed 
should also be provided.

5.  The veteran should also be afforded a 
VA examination by a physician with 
appropriate expertise to determine the 
nature and severity of all current 
residuals of a fracture of the right 
fifth metatarsal and the overall degree 
of functional impairment resulting from 
those residuals.  The examiner must 
review the claims folders, to include 
evidence received in connection with the 
above requests.  Consideration of such 
should be reflected in the completed 
examination report.  Any indicated 
testing should be conducted.

6.  The veteran should also be scheduled 
for a VA examination by a physician with 
appropriate expertise to determine the 
etiology of any chronic headache 
disorder.  The examiner must review the 
claims folders, to include evidence 
received in connection with the above 
requests.  Consideration of such should 
be reflected in the completed examination 
report.  Any indicated testing should be 
conducted.  Any objective indications of 
the presence of a headache disorder 
should be identified.  If the disorder is 
not attributable to any known clinical 
diagnosis, the examiner should so state.  
With respect to any diagnosed headache 
disorder, the examiner should provide an 
opinion as to whether there is a 50 
percent or better probability that the 
disorder is etiologically related to the 
veteran's active military service or 
active duty for training, or was caused 
or chronically worsened by service-
connected disability.  The rationale for 
all opinions expressed must also be 
provided.

7.  The veteran should also be afforded a 
VA examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present knee disorders.  The examiner 
must review the claims folders, to 
include evidence received in connection 
with the above requests.  Consideration 
of such should be reflected in the 
completed examination report.  Any 
indicated testing should be conducted.  
Any objective indications of the presence 
of a disorder of either knee should be 
identified.  If the disorder is not 
attributable to any known clinical 
diagnosis, the examiner should so state.  
If any knee disorders are diagnosed, the 
examiner should provide an opinion with 
respect to each such disorder as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to the veteran's 
active military service or active duty 
for training.  The rationale for all 
opinions expressed must also be provided.

8.  The veteran should also be scheduled 
for a VA examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present left ear disability, to include 
tinnitus.  The examiner must review the 
claims folders, to include evidence 
received in connection with the above 
requests.  Consideration of such should 
be reflected in the completed examination 
report.  Any indicated testing should be 
conducted.  Any objective indications of 
the presence of a left ear disorder 
should be identified.  If the disorder is 
not attributable to any known clinical 
diagnosis, the examiner should so state.  
With respect to any diagnosed left ear 
disorder, the examiner should provide an 
opinion as to whether there is a 50 
percent or better probability that the 
disorder is etiologically related to the 
veteran's active military service or 
active duty for training.  The rationale 
for all opinions expressed must also be 
provided.

9.  The RO or the AMC should arrange for 
the claims folders to be reviewed by a VA 
gynecologist.  The gynecologist should 
provide an opinion as to whether there is 
a 50 percent or better probability that 
the veteran's fibroid tumors originated 
during her active military service or 
active duty for training, or are 
otherwise etiologically related to such 
service.  The rationale for all opinions 
expressed must also be provided.

10.  The RO or the AMC should also 
undertake any other indicated 
development.

11.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If 
any benefits sought on appeal are not 
granted to the veteran's satisfaction, 
she and her representative should be 
furnished a supplemental statement of the 
case.  The veteran and her representative 
should be given the appropriate period of 
time to respond to the supplemental 
statement of the case.  The case should 
then be returned to the Board for further 
consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until she is otherwise 
notified, but she has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

		(CONTINUED ON NEXT PAGE)



This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007). 

